      Case 3:21-cv-00173-TKW-EMT Document 4 Filed 02/24/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA

                       CASE NO. 3:21-cv-0173-TKW-EMT

DAVID POSCHMANN,

                   Plaintiff,
             v.

TACM, LLC,

               Defendant.
____________________________/


        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Plaintiff, by and through his undersigned counsel, hereby dismisses this

action with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)

with each side to bear his/its own fees and costs except as otherwise agreed.

      Dated: February 24, 2021

                                             s/Drew M. Levitt
                                             Drew M. Levitt
                                             Florida Bar No. 782246
                                             drewmlevitt@gmail.com
                                             Lee D. Sarkin, Esq.
                                             Florida Bar No. 962848
                                             Lsarkin@aol.com
                                             4700 N.W. Boca Raton Boulevard
                                             Suite 302
                                             Boca Raton, Florida 33431
                                             Telephone (561) 994-6922
                                             Attorneys for Plaintiff
